DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant states that this application is a continuation of prior-filed US Patent Application No. 15/640,252. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
“generating modification information to be sent to the receiving device, wherein the modification information specifies changes to one or more customizable attributes associated with presentation of the content at the first reference point based on a characteristic of the receiving device” as recited in claim 1;
“generate modification information to be sent to the receiving device, wherein the modification information specifies changes to a customizable attribute associated with the presentation of the content at the first reference point based on a characteristic of the receiving device and the input related to the presentation of content” as recited in claim 7; and
“generating modification information to be sent to the first device, wherein the modification information modifies one or more customizable attributes associated with the presentation of content at a first reference point based on a characteristic and “generating modification information to be sent to the second device, wherein the modified information modifies one or more customizable attributes associated with the presentation of content at the first reference point based on a characteristic of the second device” as recited in claim 15.
Although the prior-filed application mentions that “synchronization information can include information related to settings for the presentation of the content” and that these settings include “customizable settings related to the device” (see, e.g., the last sentence of paragraph [0032]), the application is silent as to the claimed details of generating modification information which specifies changes that in turn are based on a characteristic of the receiving device. Indeed, paragraph [0032] appears to be the only relevant mention of customizable attributes, and nothing in paragraph [0032] (or anywhere else in the specification) describes those attributes as being part of “modification information,” that they “specify changes,” that they are somehow associated with presentation of content at a reference point, or that they are “based on a characteristic” of the receiving device. Still further, there does not appear to be any discussion of the customizable attributes in connection with “input related to the presentation of content” as claimed in claim 7, nor of generating two sets of modification information as claimed in claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “generating modification information to be sent to the receiving device, wherein the modification information specifies changes to one or more customizable attributes associated with presentation of the content at the first reference point based on a characteristic of the receiving device.” Similarly, independent claim 7 recites “generate modification information to be sent to the receiving device, wherein the modification information specifies changes to a customizable attribute associated with the presentation of the content at the first reference point based on a characteristic of the receiving device and the input related to the presentation of content”. Similarly, independent claim 15 recites “generating modification information to be sent to the first device, wherein the modification information modifies one or more customizable attributes associated with the presentation of content at a first reference point based on a characteristic of the first device” and “generating modification information to be sent to the second device, wherein the modified information modifies one or more customizable attributes associated with the presentation of content at the first reference how the function is performed or the result is achieved. 
Although the instant specification mentions that “synchronization information can include information related to settings for the presentation of the content” and that these settings include “customizable settings related to the device” (see, e.g., the last sentence of paragraph [0032]), the application is silent as to the claimed details of generating modification information which specifies changes that in turn are based on a characteristic of the receiving device. Indeed, paragraph [0032] appears to be the only relevant mention of customizable attributes, and nothing in paragraph [0032] (or anywhere else in the specification) describes those attributes as being part of “modification information,” that they “specify changes,” that they are somehow associated with presentation of content at a reference point, or that they are “based on a characteristic” of the receiving device. Still further, there does not appear to be any discussion of the customizable attributes in connection with “input related to the presentation of content” as claimed in claim 7, nor of generating two sets of modification information as claimed in claim 15. Therefore, although the claims are original claims, they nevertheless fail to comply with the written description requirement. See MPEP 2161.01. 

Dependent claims 2-6, 8-14, and 16-22 are rejected for inheriting the deficiencies of their respective parent claims.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Christansen (US Pub. No. 2007/0055926).

Regarding claim 1, Christiansen shows a method comprising: 
determining synchronization information related to the presentation of content on a receiving device (e.g., at least information corresponding to “synchronized annotation information” associated with a book, such as counts, replies, total numbers of annotations, etc.: see [0053]-[0057], [0079], and [0093]-[0094], [0100]-[0101]), the synchronization information associated with presenting the content at a first reference point by the receiving device (e.g., associated with at least one page corresponding to one of the annotations: see [0053]-[0057], [0079], and [0093]-[0094], [0100]-[0101]); 
generating modification information to be sent to the receiving device, wherein the modification information specifies changes to one or more customizable attributes associated with presentation of the content at the first reference point (e.g., at least one of the annotations themselves, associated with a location in the book and having a particular style, notes, etc., which cause changes to how the book is displayed by displaying the annotation in a particular way: see [0036]-[0043]) based on a characteristic of the receiving device (e.g., based on user preferences of the receiving device: see [0045] and [0061]); and 


Regarding claim 2, Christiansen shows the limitations of claim 1 as applied above, and further shows causing the synchronization information to be sent to the receiving device (e.g., by the device downloading it: see Christiansen, [0053]-[0057], [0079], [0100]-[0104]).

Regarding claim 3, Christiansen shows the limitations of claim 1 as applied above, and further shows determining the modification information based on user inputs (e.g., inputs to create and customize the annotations: see Christiansen, [0036]-[0043]).

Regarding claim 4, Christiansen shows the limitations of claim 1 as applied above, and further shows causing generation of a user interface configured to obtain user input representing of the one or more customizable attributes (e.g., the display of the book itself, which receives inputs defining and customizing the annotations, along with associated menus, icons, etc.: see Christiansen, [0036]-[0043] and Figs. 2-4).

Regarding claim 5, Christiansen shows the limitations of claim 1 as applied above, and further shows determining the one or more customizable attributes based, in part, on the content (e.g., determining attributes of the annotations based on the portions of the content which have been highlighted by the user: see Christiansen, [0036]-[0039], [0043], [0074]).



Regarding claim 7, Christiansen shows a system comprising: 
a first computing device comprising at least one processor and memory configured to execute a first set of computer-executable instructions (e.g., the device including at least a first user computer system 110, which at least inherently comprises such a processor and memory: see Fig. 1, [0020]-[0021], [0030], [0054]), the first set of computer-executable instructions that when implemented are operative to receive input related to presentation of content by a receiving device and modification information associated with a first reference point associated with presentation of the content (e.g., input related to presentation of a book, and modification information related to an annotation associated with at least one page: see [0036]-[0043], [0053]-[0057] and [0093]-[0094]); and 
a second computing device comprising at least one processor and a memory configured to execute a second set of computer-executable instructions (e.g., the device including at least a  management module 114 with server 116, which at least inherently comprises such a processor and memory: see Fig. 1, [0020]-[0021], [0030], [0054]), the second set of computer- executable instructions that when implemented are operative to: 
generate modification information to be sent to the receiving device, wherein the modification information specifies changes to a customizable attribute associated with the 
cause sending of the generated modification information to the receiving device to modify the presentation of the content according to the customizable attribute (e.g., to modify the presentation by displaying an annotation in a specified way: see [0032] and [0053]-[0057]).

Regarding claim 8, Christiansen shows the limitations of claim 7 as applied above, and further shows wherein the receiving device is associated with an identifiable account (e.g., the account defined by an author ID and associated information: see Christiansen, [0049]-[0051], [0067], [0071]-[0082], [0082]-[0083]).

Regarding claim 9, Christiansen shows the limitations of claim 7 as applied above, and further shows wherein the receiving device is grouped according to configuration information associated with user profile information (e.g., according to permissions or filtering information and an author ID: see Christiansen, [0048]-[0051], [0067], [0081]-[0084]).

Regarding claim 10, Christiansen shows the limitations of claim 7 as applied above, and further shows wherein the second set of computer-executable instructions are further operative to 

Regarding claim 11, Christiansen shows the limitations of claim 10 as applied above, and further shows wherein the wherein the second set of computer-executable instructions are further operative to cause transmission of the synchronization information and the modification information together (e.g., during a synchronization: see Christiansen, [0053]-[0057], [0079]).

Regarding claim 12, Christiansen shows the limitations of claim 7 as applied above, and further shows wherein the second set of computer-executable instructions are further operative to cause the generation of a user interface configured to obtain the input related to presentation of content on a receiving device on the first device (e.g., the display of the book itself, which receives inputs defining and customizing the annotations, along with associated menus, icons, etc.: see Christiansen, [0036]-[0043] and Figs. 2-4).

Regarding claim 13, Christiansen shows the limitations of claim 7 as applied above, and further shows wherein the customizable attribute is based, in part, on the content to be presented on the individual device (e.g., determining attributes of the annotations based on the portions of the content which have been highlighted by the user: see Christiansen, [0036]-[0039], [0043], [0074]).

Regarding claim 14, Christiansen shows the limitations of claim 7 as applied above, and further shows wherein the customizable attribute is based, in part, on configuration information 

Regarding claim 15, Christiansen shows a method comprising: 
identifying a first reference point related to the presentation of content on a first device and a second device (e.g., a page number, line number, etc., associated with presenting an annotation in an annotated book on a first receiving user system 110 and a second receiving user system 110: see Fig. 1, [0023], [0029]-[0032], [0093]-[0094]); 
generating modification information to be sent to the first device, wherein the modification information modifies one or more customizable attributes associated with the presentation of content at a first reference point (e.g., at least one of the annotations themselves, associated with a location in the book and having a particular style, notes, etc., which cause changes to how the book is displayed by displaying the annotation in a particular way: see [0036]-[0043]) based on a characteristic of the first device (e.g., based on user preferences of the receiving device: see [0045] and [0061]); 
generating modification information to be sent to the second device, wherein the modified information modifies one or more customizable attributes associated with the presentation of content at the first reference point (e.g., at least one of the annotations themselves, associated with a location in the book and having a particular style, notes, etc., which cause changes to how the book is displayed by displaying the annotation in a particular way: see [0036]-[0043]) based on a characteristic of the second device (e.g., based on user preferences of the receiving device: see [0045] and [0061]); and 


Regarding claim 16, Christiansen shows the limitations of claim 15 as applied above, and further shows generating synchronization information identifying the first reference point related to the presentation of content (e.g., identifying the location: see Christiansen, [0036]-[0042], [0053]-[0057], [0079]).

Regarding claim 17, Christiansen shows the limitations of claim 16 as applied above, and further shows causing the synchronization information to be sent to the first and second devices (e.g., by the devices downloading it: see Christiansen, [0053]-[0057], [0079], [0100]-[0104]).

Regarding claim 18, Christiansen shows the limitations of claim 15 as applied above, and further shows determining the modification information based on user inputs (e.g., highlights, style information, notes, etc.: see Christiansen, [0036]-[0043]).

Regarding claim 19, Christiansen shows the limitations of claim 18 as applied above, and further shows causing the generation of a user interface configured to obtain user specification of the one or more customizable attributes (e.g., the display of the book itself, which receives inputs defining and customizing the annotations, along with associated menus, icons, etc.: see Christiansen, [0036]-[0043] and Figs. 2-4).



Regarding claim 21, Christiansen shows the limitations of claim 15 as applied above, and further shows determining the one or more customizable attributes are based, in part, on configuration information associated with user profile information (e.g., according to permissions or filtering information and an author ID: see Christiansen, [0048]-[0051], [0067], [0081]-[0084])..

Regarding claim 22, Christiansen shows the limitations of claim 15 as applied above, and further shows wherein the first reference point corresponds to a plurality of reference points that define the presentation of the content (e.g., lines, page numbers, etc.: see Christiansen, [0093]-[0094]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2003/023383 to Kiskimies describes a system which selectively chooses data to be synchronized based on predetermined criteria.
US Pub. No. 2007/0245223 to Siedzik describes a system which synchronizes user notes between a mobile device and a desktop computer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Biagini/Primary Examiner, Art Unit 2445